DETAILED OFFICE ACTION

	Applicant response filed on 12/10/2020 is acknowledged. 

Claims 6 and 14 are cancelled.
Claims 1-5, 7-13, and 15-26 are pending.
 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 03/01/2017 is acknowledged.
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2017.
	Claims 1-5, 7-13, 15, 25 and 26 are currently under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 has been considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, 15, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
Independent claims 1 and 9 are drawn to an apparatus and method, respectively, for providing biological information content. The claimed apparatus comprises at least one configured processor that carries out the process set forth in claim 9. The claimed method comprises the steps of detecting that a fluctuation has occurred in a biological signal of a user using one or more sensors, collecting environment information from one or more sensors from an environment of the user in response to detecting the fluctuation, requesting from a server the environment information, receiving environmental from the server, displaying fluctuation identification information relating to the fluctuation, receiving selection information from the user relating to the fluctuation identification information, editing the environment information according to the selection information, generating biological information content based on the edited environment information, and providing the biological information content to a service provide according to the type of biological information content. Thus the claimed invention expressly are directed to a series of mental and algorithmically driven information 
The courts have clearly established that a claimed invention directed essentially to a series of algorithmic/mathematical procedures is not a statutory process:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims do not recite additional elements that integrate the identified judicial exception into a practical application. 
The instant claims do recite the additional elements of detecting fluctuation in a biological signal of a user collected using one or more sensors and further collecting environmental information from said one or more sensors in response to detecting fluctuation in a biological signal of a user. The one or more sensors, the detected fluctuation of a biological signal, and the collected environmental information are recited at a very high level of generality. No technological improvement is identified with related 
The instant claims further recite the use of memory, one or more configured processors, and a server. However, the recited use of a memory, configured processor, and server only amount to the use of a general purpose computer elements to store information (a memory), send and receive information (a server), and perform the steps involved in the abstract analysis of information (the configured processor.) None of these elements amount to more than simple instructions to apply the identified abstract idea on a general purpose computer system. Thus the additional recitation of computer elements fails to provide for a practical application of the identified judicial exception. 
Practicing the claimed invention as a whole only results in producing “biological information content.” Therefore, the claimed invention is essentially directed to the algorithmic analysis of data in order manipulate information and generate additional information therefrom. This fails to supply an inventive concept in the realm of physical things and acts. As such, the results of practicing the claims fails to provide for a practical application but only new information, per se. 
For these reasons, the instant claims fail to integrate the claimed judicial exception into a practical application. 

The instant claims do not recite additional elements that amount to something more than judicial exception set forth above. 
The instant claims recite the use of one or more sensors for detecting fluctuation in a biological signal of a user and for collecting environmental information. There is no identified alteration or improvement in these claims to the one or more sensors themselves or the manner in which said one or more sensors are operated in order to collect data. Rather, the claims recite the omnibus use of “one or more sensors” and merely identify the information that is to be collected. Further, the instant specification at paragraphs [0055] and [0060] are relied upon to demonstrate the use of known sensor devices. Therefore the recited use of one or more sensors as instantly claimed amounts to the use of well understood, routine and conventional devices already known and used in the art. 
The instant claims further recite the use of a memory, configured processor, and a server to store information (a memory), send and receive information (a server), and perform the steps involved in the abstract analysis of information (the configured processor). Paragraphs [0052] through [0054] are relied upon to demonstrate these computer elements amount only to general purpose computer hardware and software components. Therefore the recited use of a memory, configured processor, and a server as instantly claimed amounts to the use of well understood, routine and conventional a general purpose computer already known and used in the art.
For these reasons, the instant claims encompass non-statutory subject matter. 


Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
With regard to the rejection of claims, applicant first argues that the claims include a memory, sensor, and processor elements that provide for a practical application of any identified judicial exception when the sensors are used to collect the environment information. 
This is not persuasive. The instant process claims do recite the data gathering steps of using sensor to collect environment information. However, the data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
	Further, while it is the case that the recited elements of a computer device is tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art ‘” Id. (quoting Parker v. Flook see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
No Claims Allowed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ERIC S DEJONG/           Primary Examiner, Art Unit 1631